DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

       GREGORY A. LAWRENCE and TRACIE L. BERTANZETTI,
                        Appellants,

                                      v.

 U.S. BANK N.A., AS TRUSTEE FOR LSF9 MASTER PARTICIPATION
                           TRUST,
                           Appellee.

                                No. 4D19-637

                               [March 19, 2020]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Frank Ledee, Judge; L.T. Case No. CACE16-011608 (11).

  Robert Phaneuf of The Ticktin Law Group, Deerfield Beach, for
appellants.

  David Rosenberg and Jarrett Cooper of Robertson, Anschutz &
Schneid, P.L., Boca Raton, for appellee.

PER CURIAM.

   Affirmed.

LEVINE, C.J., CIKLIN and GERBER, JJ., concur.

                           *          *           *

   Not final until disposition of timely filed motion for rehearing.